                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-707-RJC-DCK

 SHAKINA SMITH, individually and on behalf of all      )
 others similarly situated,                            )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )      ORDER
                                                       )
 JAX LLC, d/b/a GOLDEN CORRAL,                         )
                                                       )
                  Defendant.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 16) filed by Scott C. Harris, concerning Danielle L. Perry on

March 24, 2020. Danielle L. Perry seeks to appear as counsel pro hac vice for Plaintiff Shakina

Smith, individually and on behalf of all others similarly situated. Upon review and consideration

of the motion, which was accompanied by submission of the necessary fee and information, the

Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 16) is GRANTED. Danielle L. Perry

is hereby admitted pro hac vice to represent Plaintiff Shakina Smith, individually and on behalf of

all others similarly situated.

                                    Signed: March 24, 2020
